Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christian K. Schneider appeals the tax court’s orders: (1) granting summary judgment in favor of the Commissioner on Schneider’s petition challenging collection activities with respect to his 1997-2000 federal income tax liability, and (2) denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. Schneider v. Comm’r of Internal Revenue, No. 06-9348 (U.S. Tax Ct. Sept. 10, 2008; Oct. 17, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.